ORDER
MAEBLE L. HAIRSTON of RED BANK, who was admitted to the bar of this State in 1990, having pleaded guilty in the Superior Court of New Jersey to an accusation charging her with racketeering (second degree), in violation of N.J.S.A. 2C:41-2, and good 'cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), MAEBLE L. HAIRSTON is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that MAEBLE L. HAIRSTON be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that MAEBLE L. HAIRSTON comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.